May 27, 2015
                        Certificate of Conference
                    [sample; required in civil cases only]

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify
that I have conferred, or made a reasonable attempt to confer, with all other
partiescwhich are listed belowcabout the merits of this motion with the                      .
following results: Connft, AWr~ ^/f//zWe^ tb*^n LcJ/*r*7\$9%>
           [name of party=s attorney or name of pro se party]
                       G/      opposes motion
                       G       does not oppose motion
                       G       agrees with motion
                       G       would not say whether motion is opposed
                       G       did not return my message regarding the motion

     [repeat for each party]




                                                         injM&ILi)
                               [Signature^ certifying attorney or pro se party]



                                5J3 l/lDlsr
                               [Dat



Note: Pursuant to Texas Code of Judicial Conduct Canon 3(B)(8), do not
confer with the trial judge regarding the motion in an original proceeding in
which the trial judge is the respondent.




                                                                  f RECEIVED'
                                                                       MAY 2 7 2015
                                                                   LTHIRD COURT OFAPPEALS.
                                                                   \   JEFFKEYP.KYIE
     '^jfao C£AJ^A^t^L^^j/OnlMMv£^
                  Q/yy\ U^ Cd*




ffaA<ih fUsm&o <w>/?fo^ in de&o /wtsff&e-




                        6>/jl£/a0/£'
                                  r>3*f.'>*n
                     No.[p3-\M-ootno-cv]7

   v           ^PclUrit
                                 •^      CourV oF Appeals

                                          f\U.t>-Vi n, tt.|a^

          ftPPd\an4- tYVtion &Ven<^ H^™fw*r^
                fcs-trajmn^ order




W*il-Hvi5 Cae*L to fetHed^iUjStW^. m</) Shwy, Contain
itrsotT^l. <X/\A tonFiikj-AI^L WtU^linA And cloaimeJtH^i^l Uow--se Hold
 U)KtcK Wtlls &Mnck6t|F^rcr«^£„a^r\-^^e_<vv^£i. a$c R>r &*p»W
 0)W A,"^b^/kW- (VrpPS*;J^e^tVH>)"H\eP+}i'W+- CaniftmA^p. rw e_
U/»ff <M- Wells &UncU sHF6hmf..

                                  rfSpt<tfu\W SuWH